Citation Nr: 1428899	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for disc disease L4-5 and L5-S1 with low back sprain, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which declined to reopen the claim for service connection for a low back disability.  Jurisdiction subsequently transferred to the Atlanta RO.  

A hearing was held on February 11, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for disc disease L4-5 and L5-S1 with low back sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2003 rating decision, the New York, NY RO denied service connection for disc disease L4-5 and L5-S1 with low back sprain; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received. 

2.  Evidence associated with the claims file since the April 2003 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for disc disease L4-5 and L5-S1 with low back sprain.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, in which the New York RO denied the Veteran's claim for entitlement to service connection for disc disease L4-5 and L5-S1 with low back sprain, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for disc disease L4-5 and L5-S1 with low back sprain received since the New York RO's April 2003 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim to reopen a claim of entitlement to service connection for disc disease L4-5 and L5-S1 with low back sprain, the Board concludes that these duties do not preclude the Board from adjudicating the claim to reopen, because the Board is taking favorable action by reopening the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision to reopen poses no risk of prejudice to the Veteran.

II.  New and Material Evidence

In an April 2003 rating decision, the New York RO denied service connection for disc disease L4-5 and L5-S1 with low back sprain.  During the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The RO's April 2003 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The evidence of record for the April 2003 rating decision consisted of service treatment and personnel records and private treatment records.  The basis for the RO's April 2003 denial on the merits regarding the issue of entitlement to service connection for disc disease L4-5 and L5-S1 with low back sprain was that there was no evidence that a low back condition was incurred in or aggravated by his military service and no evidence relating his current low back problems to his military service.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  

Subsequent to the April 2003 decision, the Veteran submitted a September 2009 letter from a Dr. T, who indicated that he had been seeing the Veteran for the past year for the evaluation of low back pain and spasm.  The physician expressed an opinion that the military exercises aggravated the back pain the Veteran had incurred prior to service.  He also noted that following the initial pre-service injury, but prior to entering service, the was treated for a work injury, but that the pain got better and he was able to function optimally.  The doctor noted that it was only after joining the military that his back condition relapsed.  This evidence, favorable to the Veteran's claim, goes to the element of an in-service incurrence or aggravation of a low back disorder.  Therefore, this evidence is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim.  Therefore it is new and material, and reopening the claim for service connection for disc disease L4-5 and L5-S1 with low back sprain is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for disc disease L4-5 and L5-S1 with low back sprain is reopened.


REMAND

Reasons for remand:  To provide the Veteran with a VA examination and procure relevant worker's compensation and private treatment records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran has not been afforded a VA examination that addresses the nature and etiology of his claimed low back disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The September 2009 letter from Dr. T indicates that he has been treating the Veteran for back pain from at least 2008 to 2009.  A December 2000 treatment record from a Dr. H. includes a diagnosis of L4-5 and L5-S1 disc disease with chronic back pain and left leg radiculopathy.  Although the December 2000 diagnosis falls outside of the relevant appeal period, it still serves as competent evidence relating to the question of whether the Veteran has a current a low back disability.  The Veteran is also competent to report that he continues to experience low back pain, and his statements qualify as competent evidence of recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  An August 1999 service treatment record notes that the Veteran experienced lower back pain since he was given a spinal tap in service, and every time he tried to move.  Dr. T's letter opined that this was an aggravation of a pre-service injury.   Additionally, at the February 2014 Board hearing, the Veteran testified that he has continued to experience back pain since his military service.  

The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In light of the aforementioned evidence, the Veteran should be afforded a VA examination in order to determine the nature and etiology of his low back disorder.  38 C.F.R. § 3.159(c)(4). 

The Board also notes that the Veteran has reported a history of a pre-service work-related injury to a number of his treating physicians.  Further, a March 2000 treatment note from Dr. N. includes a statement that "this is an official request from workers' compensation for cervical and lumbar MRI's."  In light of this evidence, the AOJ should contact the appropriate State agency in New York and request a complete copy of any and all employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file.  38 C.F.R. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Finally, although the September 2009 letter from Dr. T states that the Veteran had been seeing the private physician since 2008 for low back pain, the relevant treatment notes are not of record.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records regarding the Veteran's low back disorder is relevant to the claim for entitlement to service connection, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate State agency in Colorado and request a complete copy of any and all employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file.

2.  Ask the Veteran to provide a release form for records of private treatment received from Dr. T., from January 2008 to the present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

3.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

a.  Provide a diagnosis for each of the Veteran's low back disorders currently present or present during the relevant appeal period (July 2007 to present).

b.  For any low back disorder found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder arose during or is otherwise related to his military service.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

c.  If the Veteran's low back disorder is thought to have predated service, the examiner should also state whether it is medically indisputable that:

i)  the disorder pre-existed entry into military service; AND

ii) the disorder was not aggravated by service.

If the examiner cannot state that such conclusions are medically indisputable, the examiner should discuss with what level of certainty they can answer the above subparts.

In responding to these questions, the examiner must note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with symptoms, has worsened.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for a low back disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


